IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,414



                       EX PARTE FRANK ALEXANDER, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 2007CR10812-W2 IN THE 186 TH JUDICIAL DISTRICT COURT
                       FROM BEXAR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty-four years’ imprisonment.

        Applicant contends that he was denied the right to appeal his conviction because trial counsel

was allowed to withdraw from the representation without being replaced by appointed appellate

counsel, despite Applicant’s expressed desire to appeal, and trial counsel’s request that the trial court

appoint counsel to represent Applicant on appeal.
                                                                                                       2

          The trial court has determined that Applicant was denied the opportunity to appeal his

conviction, and recommends that Applicant be granted an out-of-time appeal in the interest of

fairness. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. 2007CR10812 from the 186th Judicial District Court of

Bexar County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: September 15, 2010
Do Not Publish